Citation Nr: 9932950	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-20 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from August 1964 to August 
1968, in addition to periods of unverified active duty for 
training or inactive duty training between April 1962 and 
August 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

PTSD is manifested by occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, with an affect varying from "sluggish," 
"constricted," "restricted," or "agitated," to "full" 
and "appropriate," but not "flattened";  speech 
occasionally loud and agitated, but never circumstantial, 
circumlocutory, or stereotyped; judgment varying from 
"questionable" to normal; abstract thinking varying from 
slightly impaired to linear, logical, goal directed, and 
without incoherence; mood varying from agitated to angry or 
depressed; and, loss of appetite, energy, and sexual desire; 
but not manifested by panic attacks, memory impairment, or 
difficulty in understanding complex commands.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.130 Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 1996 claim, the veteran essentially contended 
that the current 30 percent evaluation for PTSD did not 
accurately reflect the severity of his disability.  He 
maintained that his disability has not improved and that he 
is therefore entitled to an increased evaluation.

Service connection for PTSD was granted by the RO in July 
1984, and a 30 percent evaluation was assigned, effective 
February 1984.  This decision was based on service personnel 
records that indicated that the veteran was involved in 
numerous campaigns during his tour of duty in Vietnam, VA 
hospitalization records showing a diagnosis of possible 
traumatic war neurosis, and on VA examination report that 
noted a diagnosis of PTSD, with moderately severe social and 
economic impairment.  

VA treatment records from November 1994 to May 1996 noted 
that the veteran was agitated and frustrated with VA for not 
increasing the evaluation for PTSD.  He complained of 
flashbacks and insomnia.  However, he also indicated that his 
medications helped decrease hostility.  In May 1995 the 
assessment was PTSD, severe.  In August and November 1995, 
the assessment was that the veteran was unable to work due to 
industrial impairment.  

At his November 1996 VA examination, the veteran's chief 
complaint was about low back pain and numbness in the legs.  
However, he also complained of night sweats, with or without 
nightmares, irritability, depression, and minor difficulties 
with memory.  He said that he did not like to be touched or 
to be woken up and has tried to choke people in the past if 
they tried to wake him.  He also reported drinking beer every 
night, sometimes to the point where he would pass out, and he 
smoked marijuana periodically.  He explained that he drank 
and smoked marijuana in order to get relief from nightmares 
and pain.  The examiner noted that the veteran was still 
married to his wife of thirty years.  The veteran said that 
he was getting into more frequent arguments with his wife, 
and that the world was against him.  The veteran reported 
having one close friend and indicated that he generally does 
not like being around other people, but that he enjoys his 
grandchildren.  He also indicated that he spends a typical 
day at the VFW hall drinking beer from noon to the early 
evening, except on Mondays when he stays home to watch 
football.

The veteran was noted to be appropriately dressed, in casual 
attire.  His attitude was irritable, his mood was angry, and 
his affect was sluggish and constricted.  He was oriented in 
three spheres, he was able to remember three out of three 
objects immediately, and two out of three objects after five 
minutes.  His abstract reasoning was slightly impaired but 
his judgment was within normal limits.  He denied any 
hallucinations, illusions, delusions or thought broadcasting.  
His thoughts were concrete and his speech was loud and 
hesitant, but appropriate as to content.  One psychological 
test was deemed invalid and suggested a tendency to 
exaggerate symptoms.  Another test suggested the presence of 
PTSD symptoms.  The examiner provided Axis I diagnoses of 
PTSD, chronic by history, and polysubstance dependence, 
continuous.  The examiner stated that the extent of PTSD 
symptoms and the veteran's level of functioning could not be 
accurately determined due to the veteran's substance abuse.  

A May 1997 VA examination report noted that the veteran's 
chief concern was that "I am not able to work after 
retirement, I want to increase my service connection 
benefit."  He complained of being able to sleep just three 
hours a night, with multiple awakenings, nightmares, 
irritability, hyperstartle response and an aversion to 
physical contact.  He reported that he drinks beer every day, 
but indicated that his beer and marijuana intake had 
decreased.  He denied suicidal or homicidal thoughts, 
hallucinations, delusions, and any manic, phobic, or 
obsessive-compulsive symptoms.  He did report a depressed 
mood. 

The examiner noted that the veteran was still married to, and 
living with, his wife of 31 years.  The veteran reported 
ongoing disagreement with his wife due to his drinking and 
her inability to understand his war experiences.  The couple 
have one daughter, and the veteran has two other children 
with two other women.  The veteran worked as a press operator 
for 22 years until retiring in 1991 and receiving "medical 
retirement" from his employer.  The examiner noted that the 
veteran's social support consisted of his wife and one close 
friend.  

The veteran was described as clean, well groomed and 
appropriately dressed.  He was cooperative and maintained 
good eye contact.  He was fully alert and oriented in three 
spheres, his speech was normal in tone and volume, his 
thoughts were goal-directed, linear and logical, with no 
incoherence.  His mood was "kind of down," his affect was 
full and appropriate.  He denied homicidal or suicidal 
ideation, delusional thoughts, hallucinations, manic or 
phobic symptoms, or anger.  The examiner did not indicate 
that there was any memory impairment.  The Axis I diagnoses 
were PTSD, chronic, alcohol dependence, continuous, and 
marijuana abuse.  His Global Assessment of Functioning (GAF) 
score was 51.  

VA treatment records from October 1996 to July 1997 noted 
continuing treatment for PTSD symptoms.  In May 1997 he was 
noted to be angry.  In July 1997 he complained of nightmares 
and cold sweats almost every night.  He reported difficulty 
in getting along with friends and people in general.  It was 
further noted that he was unable to obtain or retain 
employment. 

The veteran received another VA examination in December 1997.  
The examination report noted that the veteran felt that he 
was entitled to an increased evaluation because he was unable 
to work.  The veteran reported that he had retired from his 
previous employer due to neck pain from spinal stenosis and 
the removal of three discs in his neck.  He said that the 
neck pain had since diminished but had not totally 
dissipated, and that, as a consequence of his chronic pain, 
he has been increasingly unable to deal with people.  He 
complained of being constantly angry, of responding 
aggressively very quickly, and of having low frustration 
tolerance.  He said that when he was still working, he 
preferred to work apart from others.

The veteran described his mood as "angry all the time," and 
indicated that he seemed unable to speak to people without 
swearing at them.  He said his appetite had diminished and he 
had lost 15 lbs. as a result.  He also complained of middle 
insomnia for a number of years, and "some" suicidal 
ideation, although he denied any present intent or 
significant suicidal gestures in the past.  He reported 
hostile, and at times, homicidal thoughts about others when 
he becomes angry, but denied any attempt to injure anyone.  
He had a significantly diminished energy level and loss of 
sexual desire.  He reported consuming six to eight alcoholic 
drinks a day and of using cannabis "at times."  

The veteran was described as alert and oriented.  He was 
adequately groomed and casually dressed.  His attitude was 
"quite confrontational though overall he was cooperative." 
His affect was restricted and agitated, his mood was 
depressed and agitated, and his speech was extremely loud, 
mildly pressured and clearly agitated.  His thought processes 
were linear and goal directed, his thought content was 
"blaming, rationalizing, and to some extent largely self 
serving."  His judgment was questionable and was subject to 
a heightened level of impulsivity and his agitated mood.  His 
insight was minimal.  

The examiner administered a number of psychological tests, 
and although one test was invalidated, the conclusion was 
that the veteran "is clearly experiencing a variety of 
psychiatric symptoms, though exaggerated in service of 
compensation.  His presentation, however, is confounded by 
his current alcohol abuse and other substance abuse."  The 
examiner noted further that the veteran "has a chronic 
history of PTSD which appears to be in exacerbation by his 
chronic pain syndrome."  The examiner commented that the 
veteran did not specifically verbalize any symptoms exclusive 
to PTSD.  The Axis I diagnoses were PTSD, by history, 
chronic, moderate to severe, and alcohol abuse.  His GAF was 
50.

At his January 1998 personal hearing, the veteran indicated 
that he had has been receiving Social Security disability 
benefits since 1988 after suffering an industrial injury to 
the neck.  The veteran and his wife maintained that the 
veteran was entitled to an increased evaluation for his 
service-connected disability because his symptoms had not 
improved.  The veteran said that he was always nervous, that 
he had "problems dealing with my wife.  . . . We do not talk 
that much."  He indicated that his children lived nearby, 
that he would still see them, and that he would see his 
grandchildren regularly.  He also "sometimes" went to 
church and said that he had tried to join a service 
organization the year before, but that he had gotten into an 
altercation with one of the members and had cut him with a 
knife.  He said that he had "trouble driving on highways 
with people."  The veteran's wife testified that the 
veteran's anger and irritability had worsened.  

VA obtained a copy of the veteran's November 1991 Social 
Security disability award, as well as copies of the medical 
records upon which the award was based.  The medical records 
date from 1988 to 1992 and are thus not probative of the 
current level of disability.  The Board notes, however, that 
the decision awarding benefits determined that the veteran 
was disabled by a combination of physical and mental 
impairments including vertebrogenic disorder, bilateral 
carpal tunnel syndrome, major depression, and a severe 
affective disorder.  

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that, in October 1996, when the veteran 
submitted his claim for an increased evaluation for PTSD, the 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
in effect through November 6, 1996, provided that a 30 
percent evaluation was warranted for PTSD where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Where PTSD was 
productive of considerable impairment of social and 
industrial adaptability, a 50 percent rating was assignable, 
and a 70 percent evaluation was assignable where there was 
severe impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" in 
character.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree." VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93).  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  Id.

Consideration of the veteran's claim for increase under both 
criteria is required.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (stating that the effective date rule established 
by 38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the RO considered 
both the "old" and the "new" criteria, and the Board as 
well will consider both criteria, to determine whether either 
criteria provide a more favorable determination in this case.

Following a careful review of all the evidence in this case, 
the Board finds that the preponderance of the evidence 
establishes that the veteran's PTSD more closely approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, than it approximates occupational 
and social impairment with reduced reliability and 
productivity.  The veteran's psychiatric disability does not 
meet many of the criteria necessary for a higher evaluation.  
The Board notes that while the veteran's affect has been 
variously described as ranging from "sluggish," 
"constricted," "restricted," or "agitated, " it has also 
been described as "full" and "appropriate."  There is no 
evidence that the veteran's affect has been "flattened."  
Moreover, the evidence reflects that impairment of affect is 
intermittent rather than continuous.  

The veteran's speech has at times been appropriate, while on 
other occasions it was loud and agitated.  However, there has 
been no indication of circumstantial, circumlocutory, or 
stereotyped speech.  There has similarly been no evidence of 
panic attacks, no evidence of impairment of short- and long-
term memory, and no evidence that the veteran has difficulty 
in understanding complex commands.  

Furthermore, descriptions of the veteran's abstract thinking 
varied from slightly impaired in November 1996, to linear, 
logical, goal directed, and without incoherence in the 
subsequent examinations.  On the other hand, the veteran's 
judgment, described as normal in the first two examinations, 
was noted to be "questionable" in the most recent 
examination.  Nevertheless, it has not been described as 
"impaired."  The veteran's mood varied from angry to 
depressed and agitated, but he was not described as having 
any mood disturbance.  On the other hand, while he was not 
described as having any disturbance of motivation, he did 
report a loss of appetite, energy, and sexual desire during 
the most recent examination.  

While the veteran has indicated that he has difficulty in 
establishing and maintaining effective relationships with 
others, the Board finds that, in view of the veteran's length 
marriage, and his ability to be around people, such as at the 
VFW hall and his grandchildren, his social impairment is 
definite, but not more than moderate, and does not meet or 
approximate the level or social isolation required under the 
:old: criteria for a 50 percent evaluation.  

The veteran reported that he and his wife do not talk much.  
The Board notes, however, that the veteran is still married 
to his wife of more than 31 years, he has one close friend, 
he "sometimes" attends church, he spends much of his time 
drinking at the VFW hall, and he enjoys seeing his 
grandchildren.  While the veteran is no longer working, the 
Social Security records indicate that this is primarily due 
to physical disabilities unrelated to his service-connected 
disability.  

A VA clinical note dated in July 1997 indicated that the 
veteran was unable to obtain or retain employment.  This 
brief entry, however, does not clearly reflect whether this 
notation reflected a report by the veteran or whether the 
notation refected an independent conclusion of the health 
care provider.  In any event, the note did not explain 
whether the inability to work was due to the veteran's 
service-connected psychiatric disability alone, or to other 
factors.  As noted above, other records indicate that the 
veteran's unemployability stems at least in part from 
physical impairments, and nothing from the July 1997 entry 
contradicts this conclusion.  

Finally, the Board notes that the veteran has been assessed 
GAF scores of 50 and 51.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 41-50 denotes 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning."  Id.  A 51-60 score 
indicates "moderate symptoms . . . OR moderate difficulty in 
social, occupational or school functioning."  Id.  These 
scores reflect the overall level of impairment, including the 
veteran's alcohol and marijuana dependence.  When the 
veteran's PTSD is considered alone, the preponderance of the 
evidence is against an evaluation in excess of 30 percent. 

The Board further notes that each of the examiners 
specifically stated that the veteran's GAF score included 
both impairment due to PTSD and impairment due to use of 
alcohol and marijuana.  The Board observes that legal 
authority specifically prohibits monetary compensation for 
disability due to the abuse of alcohol or drugs, on either a 
direct or secondary basis.  38 U.S.C.A. §§ 105, 1110; 
VAOPGCPREC 2-97 (Jan. 16, 1997).  While the veteran may seek 
service connection for alcohol abuse as secondary to PTSD, 
since compensation is but one of the potential title 38 
benefits which could flow from a determination that a 
disability is service-connected, see Barela v. West, 11 Vet. 
App. 280 (1998), the evaluation for compensation purposes may 
not include disability due to alcohol abuse.  Id.

The veteran has not presented any evidence that disability 
due to PTSD prevents him from performing any activity of 
daily living, or any other activity he may wish to undertake, 
with the exception of driving.  The Board finds that the 
veteran's abilities are consistent with a determination that 
the veteran is generally functioning satisfactorily, and is 
able to maintain routine behavior, normal conversation, and 
self-care, despite difficulty sleeping and other symptoms.  
The Board does not find that impairment of ability to drive 
represents more than definite disability, so as to meet or 
approximate the criteria for a rating in excess of 30 
percent.  

For the above reasons, the veteran's claim for an evaluation 
in excess of 30 percent for PTSD is denied.  In reaching this 
decision the Board has considered the evidence in favor of 
the veteran's claim, including the evidence that the veteran 
meets at least one criteria for a higher evaluation, 
unprovoked irritability with outbursts of violence.  However, 
the evidence as a whole is against the appellant's claim.  
Because the evidence is not in equipoise, the doctrine of 
reasonable doubt is not for application to warrant a more 
favorable result.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.





		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

